     Case 1:14-cr-00252-NONE-BAM Document 137 Filed 08/31/21 Page 1 of 3


1     HEATHER E. WILLIAMS, #122664
      Federal Defender
2     PEGGY SASSO, Bar #228906
      Assistant Federal Defender
3     Designated Counsel for Service
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
      Attorney for Defendant
6     MATTHEW FARON BLAIR
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:14-cr-0252 NONE
12                          Plaintiff,              STIPULATION RE TRANSPORT
                                                    FOLLOWING COMMIMENT UNDER 18
13     vs.                                          U.S.C. § 4241(d); ORDER
14     MATTHEW FARON BLAIR,
15                          Defendant.
16
17           Mr. Blair currently has a pending Petition for Violation of the terms of his Supervised
18    Release, which was filed on February 12, 2020. On June 8, 2020, this Court signed an order
19    committing Mr. Blair to the custody of the Attorney General pursuant to § 4241(d) for a period
20    not to exceed four months to determine whether there was a substantial probability that in the
21    foreseeable future Mr. Blair would attain the capacity to permit the proceedings against him to
22    go forward, and on March 24, 2021, this Court signed an order extending the commitment under
23    § 4241(d) for an additional four months.
24           On or about July 21, 2021, the Court received a Forensic Psychological Report dated
25    June 24, 2021, addressing Competency Restoration pursuant to 18 U.S.C. § 4241(d). The Report
26    was authored by Dr. Lea Ann Baecht, and concluded that Mr. Blair was presently competent to
27    proceed because his mental illness was currently in remission due to the administration of
28    psychiatric medication. Dr. Baecht noted that Mr. Blair suffers from a chronic mental illness that
     Case 1:14-cr-00252-NONE-BAM Document 137 Filed 08/31/21 Page 2 of 3


1     “require[s] continued treatment with psychiatric medication in order for it to remain in
2     remission.” As Dr. Baecht noted in her Report, this is the fourth time that Mr. Blair has been
3     committed at USMCFP Springfield for restoration of competency during the pendency of this
4     case, due in part to the difficulties inherent in maintaining Mr. Blair’s medical regime during and
5     following his transport from the medical facility in Springfield to the Fresno County Jail. Given
6     this history, Dr. Baecht advised that “it appears prudent to maintain him at this facility until
7     directed by the Court to return him to the Eastern District of California in order to minimize the
8     likelihood that he will become noncompliant with treatment and decompensate.”
9            Aware of the challenges that arose from Mr. Blair’s last transport from Springfield to the
10    Fresno County Jail as well as the resources available to assist with the transition through Fresno
11    Behavioral Health, defense counsel reached out to both Dr. Baecht and Fresno Behavioral Health
12    to ascertain what could be done to facilitate the timely flow of the information necessary to
13    minimize the risk of decompensation following Mr. Blair’s transport back to Fresno. Dr. Baecht
14    advised that a Court Order providing her Forensic Psychological Report dated June 24, 2021 as
15    well as the Discharge Form (the document provided to the U.S. Marshals Service when they
16    receive Mr. Blair for transport that documents his current medications and dosages) to Fresno
17    Behavioral Health in advance of Mr. Blair’s arrival in Fresno would be prudent in the interest of
18    facilitating a smooth transition.
19           Accordingly, the parties agree that this Court should issue an Order for (1) defense
20    counsel to provide a copy of Dr. Baecht’s Forensic Psychological Report dated June 24, 2021
21    regarding Matthew Faron Blair to Fresno Behavioral Health; (2) the U.S. Marshals Service to
22    transport Mr. Blair from USMCFP Springfield to Fresno County Jail as expeditiously as possible
23    to minimize the risk of decompensation during transport; and (3) the U.S. Marshals Services to
24    provide a copy to the Court of the Discharge Form pertaining to Matthew Faron Blair
25    immediately upon receiving Mr. Blair from USMCFP Springfield, which the Court will then
26    forward to the parties so that defense counsel can provide the Discharge Form with Mr. Blair’s
27    current medication to Fresno Behavioral Health in advance of Mr. Blair’s arrival at Fresno
28    County Jail to minimize the risk of decompensation following transport.
     Case 1:14-cr-00252-NONE-BAM Document 137 Filed 08/31/21 Page 3 of 3


1                                               Respectfully submitted,
2
                                                Phillip A. Talbert
3                                               Acting United States Attorney
4     DATED: August 31, 2021             By:    /s/ Karen A. Escobar
                                                Karen A. Escobar
5                                               Assistant United States Attorney
                                                Attorney for Plaintiff
6
7
                                                HEATHER E. WILLIAMS
8                                               Federal Defender
9     DATED: August 31, 2021              By:   /s/ Peggy Sasso
                                                PEGGY SASSO
10                                              Assistant Federal Defender
                                                Attorney for Defendant
11                                              MATTHEW FARON BLAIR
12
13
14                                     ORDER
15    IT IS SO ORDERED.
16
         Dated:   August 31, 2021
17                                             UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
